PER CURIAM.
Tyrice Neals seeks review of an order denying his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand.
At issue is the minimum mandatory sentence resulting from Neals’ possession of a firearm. In its response to this Court’s show cause order, the State acknowledges that it is unclear on the record before this Court whether Neals stipulated to the fact that he had actual possession of a firearm, a condition precedent to his minimum mandatory sentence. See, e.g., Blanc v. State, 899 So.2d 455 (Fla. 4th DCA 2005). Consequently, we remand this matter to the trial court for attachment of specific records to refute the claim, or for resen-tencing if no such documents exist.

Reversed and remanded for further proceedings consistent with this opinion.

GROSS, TAYLOR and DAMOORGIAN, JJ., concur.